Citation Nr: 1110554	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-32 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a skin condition of the hands.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to a higher evaluation for prostate cancer, status post prostatectomy, initially rated noncompensable from December 5, 2005 to April 13, 2008, and as  60 percent disabling since April 14, 2008. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. By an April 2006 decision,          the RO, inter alia, denied a claim for service connection for PTSD, and a petition to reopen service connection for a skin condition of the hands. Thereafter, when a January 2008 rating decision granted service connection for status post prostatectomy (due to prostate cancer), the Veteran filed a timely appeal of the initial assigned noncompensable disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).         

A June 2008 Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                      § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the element of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with            38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties          set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

During pendency of the appeal, through a series of RO rating decisions in July and November 2008, the evaluation for service-connected status post prostate cancer was increased to 60 percent, effective from April 14, 2008. The claim for a still higher schedular rating prevails. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993)         (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Board first considered this case in February 2009, reopening service connection for a skin condition of the hands, and remanding the underlying claim on the merits, along with service connection for PTSD and increased rating for status post prostate cancer, for the RO to conduct further evidentiary development. The remanded matters have since been returned to the Board for further appellate review. 

Meanwhile, an April 2010 RO decision granted a then pending claim for service connection for tinnitus, and hence that matter is no longer on appeal before           the Board.  

In January 2011, the Veteran submitted additional evidence comprised of VA outpatient treatment records for claimed PTSD, without a waiver of initial RO consideration of the evidence. As the Board is remanding the claim for service connection for PTSD, the RO will have the opportunity to consider this new evidence in the first instance upon readjudicating the Veteran's claim. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.




REMAND

Skin Condition

The service medical history is absent mention of a diagnosis, symptoms or treatment therein for a skin condition of the hands, including on the report of            the Veteran's March 1969 medical examination for purpose of separation. There is a December 1973 post-service discharge examination report for purpose of reserve duty qualification, which notes there was tinea versicolor of the shoulders and back. 

The April 1990 correspondence from Dr. A.G.C., states that the Veteran had psoriasis of the hands, with fissuring, that had been very painful and had limited his ability to perform work with his hands. The Veteran had been seen by this treatment provider as early as February 1990.

The November 1990 correspondence from Dr. M.W.S., states that he had been treating the Veteran since February 1989 for dermatitis of the hands. According to the physician, when the condition was it its worst it manifested through hyperkeratotic patches involving the fingers, especially the thumbs which tended to crack and create fissures. The condition was aggravated by cold and dry weather, and made using the hands especially difficult when applying pressure to the fingers. There was cracking and bleeding of the skin surface. The etiology of this condition was thought to be allergic in nature, possibly an ID reaction to a fungeous infection of the feet. Further stated that when seen in August 1989, the Veteran had developed a dermatitis involving the elbows, with hyperkeratotis patches typical of psoriasis. The physician opined that it was very likely that the condition of the hands was due to psoriasis and because of the nature of psoriasis, the hand was aggravated by trauma. 

The Veteran has submitted an April 2008 statement from an individual with whom he served, indicating that he and the Veteran served as pilots in the same unit between 1965 and 1969, and that he recalled the Veteran wearing gloves at one point to protect his hands which were apparently chapped and bleeding.                    The lay witness stated that he had no further information on diagnosis, treatment or time frame. 

Pursuant to the Board's prior remand directive, the RO/AMC's March 2009 development letter requested that the Veteran identify the approximate timeframe regarding treatment in service for a skin condition at Travis Air Force Base hospital.
Based upon information from the Veteran to his best recollection, the RO/AMC conducted a records inquiry with the National Personnel Records Center (NPRC) which led to a negative response for the time period specified. Hence, it may be fairly presumed that there no available records on file of in-service treatment for the claimed dermatological condition.

Even given the absence of recorded in-service symptomatology, however, the Board believes that there is a sufficient foundation to conduct a VA Compensation and Pension examination regarding the likely etiology of a skin condition of the hands. Thus far, there is competent lay testimony that the Veteran needed to wear protective gloves in service, as well as medical evidence dating onset of symptoms post-service to at least as early as 1989. To determine whether there is a clear causal linkage between military service, and current symptomatology, a VA exam will be of assistance. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R.       § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

PTSD

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2010).
There is also a recent regulatory change to the pertinent criteria, which occurred during the pendency of the appeal. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD.          See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In furtherance of this claim, the Veteran has alleged several stressors in the capacity of an Air Force pilot. He first alleges having frequently flown aircraft through combat zones in Vietnam, and on two flights having been subjected to enemy fire. The Veteran recalls one occasion in which he was piloting a C-141 transport aircraft out of DaNang when an alert came in that there was a rocket attack, and the Veteran had to turn the plane into a maximum climb maneuver for safety purposes.                He describes other similar instances, including one situation in which there was small arms fire directed at his C-124 aircraft while flying over Cambodia.  

The Veteran additionally describes as a stressor having had to pilot an aircraft from Vietnam to the Continental U.S. while transporting back the bodies of three friends he had known from his early days in military service. He has provided the first names of these individuals. 

He further describes having various engine fires and shutdowns aboard military aircraft, including one shutdown that occurred when flying over the Pacific Ocean.

Applying the revised standard for PTSD service connection claims, the Veteran in describing harrowing experiences as a pilot has set forth a stressor related to a fear of hostile military activity, and having reviewed the service personnel history, such stressor is indeed consistent with the circumstances of his service in the occupational capacity of a pilot. There is, moreover, the April 2008 private psychologist's report which diagnoses PTSD, and associates it with the Veteran's history of combat-related stressors. While there is no direct proof that the Veteran ever engaged in combat with the enemy, the psychologist's report is nonetheless instructive in demonstrating the potential likelihood that the Veteran has a current stressor related to a fear of hostile military activity. To this point, several of the preconditions for a verified stressor under the revised VA regulations have been met. It still must be confirmed by a VA treatment professional whether all of the conditions are met for a verified stressor, i.e., that the stressor related to fear of hostilities is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor. For addressing this issue, it is essential that the Veteran undergo a VA Compensation and Pension examination.       Provided that the VA examiner concludes the Veteran has a verified stressor, then the examiner must then resolve the last determinative issue presented in this case,  of whether there is a causal linkage between the verified stressor and PTSD. 

Increased Rating for Prostate Cancer

On this issue, further clarification of the matter on appeal is warranted through          re-issuance of a Supplemental Statement of the Case (SSOC) to the Veteran.       The Board's February 2009 remand specifically requested issuance of an SSOC          in light of the fact that up to that point, the only proof of VA's ever having adjudicated this claim for increased rating was through VA's electronic administrative records -- there was no corresponding documentation. So on remand, the RO/AMC issued a December 2010 SSOC on the issue of entitlement to an initial compensable (greater than 0 percent) rating for prostate cancer.

It has since come to the Board's attention that the Veteran has a "Virtual VA" file, in addition to the documented contents of his claims file. Based on limited computer printouts from the virtual file, by November 2008 RO/AMC rating decision the evaluation for prostate cancer was actually increased from noncompensable to          60 percent, effective April 14, 2008. 

At this stage, a new SSOC is warranted that correctly states the issue on appeal --  entitlement to a higher rating for status post prostate cancer, rated noncompensable prior to April 14, 2008, but as 60 percent since then. This is essential to provide proper notice to the Veteran of the actual issue, as well as to comply with                 the Board's earlier remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives). Moreover, to further supplement the record, on remand the RO/AMC should ensure that the complete contents of the Virtual VA file in this case are printed out and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to ascertain the likely etiology of a skin condition of the hands. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially provide a diagnosis as to any current dermatological condition of the hands. The VA examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed skin condition of the hands was incurred during military service, taking into account the Veteran's own assertions regarding in-service symptomatology. The examiner should indicate having reviewed the November 1990 correspondence from Dr. M.W.S. pertaining to the medical history of the condition at issue. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Then schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The clinical history and all pertinent psychiatric pathology should be discussed in the examination report. The VA examiner is directed to respond to the following inquiries:

a) Determine whether the Veteran currently has PTSD.

b) Indicate whether, based on the Veteran's allegation of having had several harrowing experiences as a pilot operating in combat zones over Vietnam,         (1) there is a confirmed stressor related to              the Veteran's fear of hostile military activity; (2) the stressor is adequate to support of diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor. 

c) Provided that the foregoing conditions have been met, then opine as to whether it is at least as likely as not (50 percent or greater probability) that PTSD had its onset due to a verified in-service stressor. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then print out a complete copy of all records that are part of the Veteran's Virtual VA file, and associate these records with the claims file. 

4. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims on appeal, in light of all additional evidence received. The RO/AMC is reminded that regarding the increased rating claim, the proper statement of the issue must be entitlement to an increased rating for prostate cancer, evaluated as noncompensable prior to April 14, 2008, and as 60 percent disabling since then. If the benefits sought on appeal are not granted, the Veteran  and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


